UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7063



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCUS DEVARD MASSEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-95-31-V)


Submitted:   October 10, 2002             Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Devard Massey, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcus Devard Massey appeals the district court’s order and

order on reconsideration denying his 18 U.S.C. § 3582(c)(2) (2000)

motion to modify his term of incarceration.           We have reviewed the

record and the district court’s opinion and find that the district

court did not abuse its discretion by denying the motion.                 See

United   States   v.   Turner,   59   F.3d   481,   483   (4th   Cir.   1995).

Accordingly, we deny leave to proceed in forma pauperis, deny a

certificate of appealability, and dismiss the appeal.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




                                      2